Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1, 12, and 17 are amended.
Claims 1-20 are pending.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8, 12-14, and 17 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, 4-8, 10-11, 13-17, and 19 of copending Application No. 15/927,225 (publication no. 2019/0295700). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of receiving patient data into a medical template to generate a first record of the patient and generating a second record of the patient by receiving data into the physician template, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing patient centric medical data with communication with both patients and physicians regarding patient data.).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 5, reciting particular aspects of how to generate accounting information may be performed in the mind but for recitation of generic computer components; such as claim 6, reciting particular aspects of how to generate appointment information may be performed in the mind but for recitation of generic computer components; such as claim 7, reciting particular aspects of how to generate medical test information may be performed in the mind but for recitation of generic computer components; such as claim 8, reciting particular aspects of how to generate pharmaceutical may be performed in the mind but for recitation of generic computer components).  

amount to mere instructions to apply an exception (such as recitation of electronic templates at a computing device and generating records amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 24, see MPEP 2106.05(f)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 12-13, 18 (patient and physician devices), claim 4 (database server, computing device), claims 5-8 (transmit information), claim 9 (mobile viewing application), claims 10, 15, 19 (SCCB application), claims 11, 16, 20 (STACB application), additional limitations which amount to invoking computers as a tool to perform the abstract idea, 
- Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 4 (storing first and second record), additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receive electronic PLMT; receive first patient data; PPMT is displayed at a second computing device; receive second data as input, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); generate a first record; generate second record, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-8, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 5-8, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 4, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning 
	Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gollogly et al. (U.S. Publication No. 2005/0027569).
As per claim 1, Gollogly teaches a system for managing patient centric medical data (PCMD), the system configured to:
-transmit an electronic patient life medical template (PLMT) for display to a first computing device (Gollogly: para. 32-35; figures 4-9; Instructed to visit a website to pre-register electronically.);
-receive first patient data for a particular patient provided as input to the PLMT via the first computing device (Gollogly: para. 33-35; para. 38);
(Gollogly: para. 32; para. 42; The registration forms saved to the clinic server as an EMR.);
-transmit an electronic physician patient medical template (PPMT) for display to a second computing device (Gollogly: para. 32; para. 44; Using templates to ensure the encounter is documented.);
-receive second patient data for the particular patient provided as input to the PPMT via the second computing device (Gollogly: para. 29; para. 45); and
-generate a second record based on the second patient data provided as input to the PPMT via the second computing device (Gollogly: para. 47-48).
As per claim 2, the system of claim 1 is as described.  Gollogly further teaches wherein the first computing device comprises a patient device (Gollogly: para. 32).
As per claim 3, the system of claim 2 is as described.  Gollogly further teaches wherein the second computing device comprises a physician device (Gollogly: para. 43).
As per claim 4, the system of claim 1 is as described.  Gollogly further teaches wherein the system is further configured to:
-store the first record in a first database server accessible by the first computing device (Gollogly: para. 32); and
-store the second record in a second database server accessible by the second computing device (Gollogly: para. 42; para. 52).
As per claim 5, the system of claim 1 is as described.  Gollogly further teaches wherein the system is further configured to generate accounting information and transmit the generated accounting information (Gollogly: figure 8; para. 12)
As per claim 6, the system of claim 1 is as described.  Gollogly further teaches wherein the system is further configured to generate appointment information and transmit the generated appointment information (Gollogly: para. 32; figure 12).
As per claim 7, the system of claim 1 is as described.  Gollogly further teaches wherein the system is further configured to generate medical test information and transmit the generated medical test information (Gollogly: para. 30).
As per claim 8, the system of claim 1 is as described.  Gollogly further teaches wherein the system is further configured to generate pharmaceutical information and transmit the generated pharmaceutical test information (Gollogly: para. 44; para. 51).
As per claim 9, the system of claim 1 is as described.  Gollogly further teaches wherein the first computing device is executing a first mobile viewing application to view the PLMT and the second computing device is executing a second mobile viewing application to view the PPMT (Gollogly: para. 52; para. 32).
Claims 12-14 and 17-18 recite substantially similar limitations as those already addressed in claims 1-3, and, as such, are rejected for similar reasons as given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gollogly et al. (U.S. Publication No. 2005/0027569) in view of Stern (U.S. Publication No. 2014/0100885).
As per claim 10, the system of claim 1 is as described.  Gollogly does not explicitly teach the following, however, Stern teaches wherein the system is further configured to provide a secure credential cipher block (SCCB) application (Stern: para. 134; para. 151).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a secure credential cipher block application as taught by Stern within the method of Gollogly.  As in Stern, it is within the capabilities of one of ordinary skill in the art to provide a security application as taught by Stern to Gollogly teaching secure transmission of medical data.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 11, the system of claim 1 is as described.  Gollogly does not explicitly teach the following, however, Stern teaches wherein the system is further configured to provide a secure temporal access cipher block (STACB) application (Stern: para. 151).
The motivation to combine the teachings is same as claim 10.
Claims 15-16 and 19-20 recite substantially similar limitations as those already addressed in claims 10-11, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that because the templates are electronic, they overcome the rejection.  Examiner disagrees.  An electronic template is merely using the computer to perform the abstract idea.  A generic computer can be used with basic function of presenting electronic information and the current claim limitation uses a computer in its generic capabilities.
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant argues that Gollogly does not disclose specific templates for patient to populate and specific templates for the physician to populate.  Examiner disagrees.  Gollogly teaches an e-registration (template based) for a patient to populate and a clinical encounter template for physician to populate.  Applicant should provide a reasoned statement explaining why the Applicant believes the Examiner has erred substantively as to the factual findings.  A mere conclusory statement of the prior art not teaching the claimed invention is not enough; instead, there must be some articulated reasoning with some rational underpinning to support the differences between the prior art and the claimed invention. 
Examiner notes that Applicant has not addressed the Double Patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626